Citation Nr: 1501913	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hemorrhoids prior to October 24, 2011, and entitlement to an evaluation greater than 20 percent for hemorrhoids from October 24, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This case comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case belongs to the RO in Atlanta, Georgia.  This case was most recently before the Board in March 2014.

In a January 2006 rating decision service connection for hemorrhoids was granted and a noncompensable rating was assigned, effective October 15, 2002.  By rating action in August 2012, the noncompensable rating for hemorrhoids was increased to 20 percent, effective October 24, 2011.  In an April 2013 decision, the Board, in pertinent part, granted a disability rating of 10 percent for hemorrhoids from May 30, 2007 to October 23, 2011 and denied a disability rating in excess of 20 percent for hemorrhoids from October 24, 2011.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) only as to the issues of a compensable disability evaluation for hemorrhoids prior to May 27, 2007; and, a disability rating in excess of 20 percent for hemorrhoids with secondary anemia on and after October 24, 2011.  On October 24, 2013, the Court granted a Joint Motion to Vacate and Remand the April 2013 Board decision as to the issues of entitlement to an initial rating in excess of 10 percent for hemorrhoids prior to October 24, 2011 and entitlement to an evaluation greater than 20 percent disabling as of October 24, 2011.

In October 2014 the RO stated that the January 2006 decision that had granted service connection for hemorrhoids had erred in assigning an effective date of October 15, 2002 and amended that date to September 11, 2003.  The RO in October 2014 also increased the evaluation of hemorrhoids to 10 percent disabling effective September 11, 2003 and continued a 20 percent rating for hemorrhoids, effective October 24, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014 VA received the Veteran's VA Form 21-4142, Authorization and Consent to Release Information, that reflected hemorrhoid treatment from a private healthcare provider.  In June 2014 VA sent a letter to the Veteran stating that the VA Form 21-4142 received in April 2014 was not legible and further requested that the Veteran submit a new VA Form 21-4142.  Later in June 2014 the Veteran responded with a letter wherein he essentially indicated that he had already provided the requested information.  In September 2014 VA sent a follow-up letter concerning the VA Form 21-4142 that they had requested in June 17, 2014. 

The Board observes that an August 2014 deferred rating decision has essentially determined that the Veteran's April 2014 VA Form 21-4142 is clear enough to obtain the records referenced in that document.  The August 2014 deferred rating decision has provided the name and address of the private healthcare provider in question.

In order to ensure a complete record, the Board finds that the records as described in the August 2014 deferred rating decision should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take the steps as necessary to obtain the Veteran's private treatment records as described in the August 2014 deferred rating decision.

The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since October 17, 2013, and associate them with the record.

2.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

